Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 1 of 18




                                                           FILED
                                                           Mar 9, 2020
                                                       CLERK, U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF CALIFORNIA




                                             2:20-cv-0534 EFB (PC)
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 2 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 3 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 4 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 5 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 6 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 7 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 8 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 9 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 10 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 11 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 12 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 13 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 14 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 15 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 16 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 17 of 18
Case 2:20-cv-00534-JAM-JDP Document 1 Filed 03/09/20 Page 18 of 18
